Order entered October 5, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01597-CV

                       CARL “STACEY” NEESE, ET AL., Appellants

                                               V.

                              TED B. LYON, ET AL., Appellees

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 1-13-61

                                           ORDER
       Appellees’ Motion for Leave to Correct Typographical Error in Pending Motion for

Rehearing, and Motion for Reconsideration En Banc is GRANTED as follows. In considering

the pending motion for rehearing and the pending motion for reconsideration en banc, the Court

will consider the typographical error identified in the Motion for Leave as having been corrected.

Appellees need not file a corrected motion for rehearing or a corrected motion for

reconsideration en banc.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE